DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sequence providing unit” and “a treatment plan generating unit” in claims 1 and 14; “a constraints providing unit” in claim 3; “a desired dose distribution providing unit” in claim 4.  Each of these components may be implemented as program code for a computer program and/or as dedicated computer hardware components.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the treatment plan generating unit comprise a relation between the treatment parameters to be determined and a simulated dose distribution within the subject.”  It is not clear how such a physical unit can comprise such a relation.  For sake of compact prosecution, it is taken herein that the treatment plan generating unit is configured to determine the recited relation, instead of actually comprising the relation.
Claims 5-8 are rejected by virtue of their dependence upon claim 4.
Claim 11 recites the limitation "the previous iteration step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected by virtue of its dependence upon claim 11.
Claim 15 recites the limitation "the planning method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 14 recite steps of providing a specific sequence of sub-arcs groups and generating a treatment plan by determining treatment parameters for each sub-arcs group.  These steps essentially recite processing data and performing mathematical calculations/algorithms, which falls under the mathematical concepts grouping of abstract ideas that have been consistently identified by the courts. The judicial exception is not integrated into a practical application.  Claims 1 and 14 include a sequence providing unit and a treatment plan generation unit.  These units are essentially generic computer components/processing/software for processing data and performing calculations/algorithms, which are typical and basic computer functions. The components amount to no more than mere instructions for applying the abstract idea on a computer and are nothing more than an attempt to generally link the use of the abstract idea to the technological environment of a computer.  The courts have made clear that mere physicality or tangibility of additional elements is not a relevant consideration in the eligibility analysis.  Furthermore, mere data processing/analyzing and data output have consistently been considered to be insignificant extra-solution activity. The calculations recited by the claims are not proactively used to improve the functioning of a computer or other technology/technical field, they are not used to effect a particular treatment or prophylaxis, and they do not use the judicial exception in a meaningful way beyond linking it generally to VMAT radiation therapy planning.  Nothing is done with the generated plan; e.g., it is not used to perform radiation therapy.  No structural elements for implementation are tied to the abstract idea.
Dependent claims 2-12 and 15 also fail to provide significantly more than the judicial exception. These claims merely further specify certain calculations/algorithms to be performed or the type of data that is used or output by the calculations/algorithms.  Several of the dependent claims also recite further units, which are again generic computer components/processing/software for performing typical and basic computer functions associated with the abstract idea.  Accordingly, none of these claims are presently patent-eligible.
By contrast, claim 13 includes a radiation therapy system including a radiation source, a rotating unit, and a controller, wherein the system can actually administer radiation to a patient based upon the generated treatment plan, thereby using the abstract idea to effect a particular treatment or prophylaxis.

Claim 15 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se.  See also MPEP 2106.03(I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bzdusek (U.S. Pub. No. 2010/0219356 A1).
Regarding claim 1, Bzdusek discloses a planning system for planning a VMAT procedure, wherein the VMAT procedure includes rotating a radiation source, which is configured to emit a radiation beam for treating a subject, along at least one arc around the subject, in order to apply the radiation beam to the subject in different treatment directions (Abstract; [0005]; [0019]-[0021]), wherein the planning system comprises: a sequence providing unit 138 configured to provide a sequence of sub-arcs groups, wherein a respective sub-arcs group comprises several sub-arcs of the at least one arc, which are evenly distributed along the at least one arc, a treatment plan generating unit 102 configured to generate a treatment plan by sequentially determining for each sub-arcs group treatment parameters, which define a property of the radiation beam, in the provided sequence (Figs. 3A-C; [0027]-[0030]; [0035]-[0041]; e.g., three equally spaced sub-arcs groups that are each 120 degrees).
Regarding claim 3, Bzdusek discloses a constraints providing unit configured to provide constraints for the treatment plan to be generated, which are defined by a radiation therapy system with which the treatment plan should be applied to the subject, wherein the treatment plan generating unit is configured to generate the treatment plan under consideration of the provided constraints ([0020]; [0028]; [0032]; depends on the configuration of the delivery system/treatment device).
Regarding claim 4, Bzdusek discloses a desired dose distribution providing unit configured to provide a desired dose distribution within the subject, wherein the treatment plan generating unit comprise a relation between the treatment parameters to be determined and a simulated dose distribution within the subject, wherein the treatment plan generating unit is configured to determine the treatment parameters such that a deviation measure being indicative of a deviation of the simulated dose distribution and the desired dose distribution is minimized ([0008]; [0028]; [0044]-[0045]; most closely approximate desired treatment).
Regarding claim 9, Bzdusek discloses that the sequence providing unit is configured to provide the sequence of sub-arcs groups such that each sub-arcs group comprises an uneven number of sub-arcs ([0027]-[0031]; [0040]; [0047]; capable of having each group comprise an uneven number of sub-arcs depending on various factors).
Regarding claim 10, Bzdusek discloses that the at least one arc is larger than 180 degrees ([0035]; 360 degrees).
Regarding claim 13, Bzdusek discloses a radiation therapy system 104 (Fig. 1; [0016]) comprising a radiation source 112 configured to emit a radiation beam for treating a subject ([0017]), a rotating unit 120 configured to rotate the radiation source around the subject, in order to apply the radiation beam to the subject in different directions ([0020]), a planning system for planning a VMAT procedure as defined by claim 1 (see rejection of claim 1), a controller for controlling the radiation source and the rotating unit in accordance with the planned VMAT procedure ([0042]-[0043]; [0048]).
Regarding claim 14, Bzdusek discloses a planning method for planning a VMAT procedure, wherein the VMAT procedure includes rotating a radiation source, which is configured to emit a radiation beam for treating a subject, along at least one arc around the subject, in order to apply the radiation beam to the subject in different treatment directions (Abstract; [0005]; [0019]-[0021]), wherein the planning method comprises: providing a sequence of sub-arcs groups by a sequence providing unit 138, wherein a respective sub-arcs group comprises several sub-arcs of the at least one arc, which are evenly distributed along the at least one arc, generating a treatment plan by sequentially determining for each sub-arcs group treatment parameters, which define a property of the radiation beam, in the provided sequence by a treatment plan generating unit 102 (Figs. 3A-C; [0027]-[0030]; [0035]-[0041]; e.g., three equally spaced sub-arcs groups that are each 120 degrees).
Regarding claim 15, Bzdusek discloses a planning computer program for planning a VMAT procedure, the computer program comprising program code means for causing a planning system as defined in claim 1 to carry out the steps of the planning method when the computer program is run on a computer controlling the planning system ([0010]-[0011]; [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek as applied to claim 1 above, and further in view of Kuusela et al. (U.S. Pub. No. 2019/0240507 A1; hereinafter known as “Kuusela”).  Bzdusek discloses the invention as claimed, see rejection supra, but fails to disclose that the treatment plan generating unit is adapted to determine the treatment parameters iteratively, wherein in an iteration step the determination of the treatment parameters is started with the treatment parameters in the previous iteration step, wherein the sequence providing unit is configured to provide different sequences for different iteration steps, wherein the treatment plan generating unit is configured to, in a respective iteration step, use the sequence provided for the respective iteration step.  Kuusela discloses a similar planning system for a VMAT procedure (Abstract; [0002]; [0049]) comprising determining treatment parameters iteratively so that in each iteration step, the determination of the treatment parameters is started with the treatment parameters in a previous iteration step, and providing different arc sequences for respective different iteration steps, in order to guide optimization to achieve desired coverage ([0007]-[0008]; [0081]-[0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bzdusek with iterative sequence and treatment parameters optimization steps, as taught by Kuusela, in order to guide optimization to achieve desired coverage.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, none of the prior art of record teaches or reasonably suggests providing the sequence so that a beam direction similarity measure is reduced in comparison to that of another possible sequence, in combination with the previously recited features.  Regarding claims 5-8, none of the prior art of record teaches or reasonably suggests determining the simulated dose distribution by combining simulated sub dose distributions determined for each sub-arcs group based on the treatment parameters, in combination with the previously recited features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheng et al. (U.S. Pub. No. 2014/0357931 A1; cited in the IDS filed 25 September 2020) also discloses such a VMAT planning system that provides a sequence of sub-arcs groups that are evenly distributed along an arc and that generates a treatment plan by determining treatment parameters for each group.  Xing et al. (U.S. Pub. No. 2014/0330064 A1) discloses a VMAT planning system that optimizes arc segments and dosimetrically boosts certain segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791